
	
		II
		112th CONGRESS
		1st Session
		S. 1469
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Hatch) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To require reporting on the capacity of foreign countries
		  to combat cybercrime, to develop action plans to improve the capacity of
		  certain countries to combat cybercrime, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Cybercrime Reporting
			 and Cooperation Act.
		2.DefinitionsIn this Act:
			(1)Computer
			 systems; computer dataThe terms computer system and
			 computer data have the meanings given those terms in chapter I of
			 the Convention on Cybercrime.
			(2)Convention on
			 cybercrimeThe term Convention on Cybercrime means
			 the Council of Europe Convention on Cybercrime, done at Budapest November 23,
			 2001, as ratified by the United States Senate with any relevant reservations or
			 declarations.
			(3)CybercrimeThe
			 term cybercrime refers to criminal offenses relating to computer
			 systems or computer data described in the Convention on Cybercrime.
			(4)Electronic
			 commerceThe term electronic commerce has the
			 meaning given that term in section 1105(3) of the Internet Tax Freedom Act (47
			 U.S.C. 151 note).
			(5)InterpolThe
			 term INTERPOL means the International Criminal Police
			 Organization.
			(6)Lead Federal
			 agencyThe term lead Federal agency means one of the
			 relevant Federal agencies designated by the President to have primary
			 responsibility for producing the annual reports required by section 3.
			(7)Relevant
			 Federal agenciesThe term relevant Federal agencies
			 means any Federal agency that has responsibility for combating cybercrime
			 globally, including the Department of Commerce, the Department of Homeland
			 Security, the Department of Justice, the Department of State, the Department of
			 the Treasury, and the Office of the United States Trade Representative.
			(8)United States
			 personThe term United States person means—
				(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; or
				(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States.
				3.Annual
			 report
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the head of the lead Federal agency shall
			 submit to Congress a report—
				(1)assessing, after
			 consultation with the entities specified in subsection (c) and with respect to
			 each country described in subsection (b)—
					(A)the extent and
			 nature of activities relating to cybercrime that are attributable to persons or
			 property based in the country and impact the United States Government, United
			 States persons, or United States electronic commerce;
					(B)the adequacy and
			 effectiveness of the laws, regulations, and judicial and law enforcement
			 systems in the country with respect to combating cybercrime; and
					(C)measures taken by
			 the government of the country to protect consumers from cybercrime, including
			 measures described in the Convention on Cybercrime;
					(2)assessing, after
			 consultation with the entities specified in subsection (c), any multilateral
			 efforts—
					(A)to prevent and
			 investigate cybercrime;
					(B)to develop and
			 share best practices with respect to directly or indirectly combating
			 cybercrime; and
					(C)to cooperate and
			 take action with respect to the prevention, investigation, and prosecution of
			 cybercrime; and
					(3)describing the
			 steps taken by the United States to promote the multilateral efforts described
			 in paragraph (2).
				(b)Countries
			 describedA country described in this subsection is a country
			 that the head of the lead Federal agency determines, in consultation with the
			 entities specified in subsection (c), is significant with respect to efforts to
			 combat cybercrime—
				(1)against the
			 United States Government or United States persons; or
				(2)that disrupts
			 United States electronic commerce or otherwise negatively impacts the trade or
			 intellectual property interests of the United States.
				(c)Entities
			 specifiedThe entities specified in this subsection are the
			 relevant Federal agencies, industry groups, civil society organizations, and
			 other organizations selected by the President for consultations under this
			 section based on their interest in combating cybercrime.
			(d)Contributions
			 from relevant Federal agenciesNot later than 30 days before the
			 date on which the report is required to be submitted under subsection (a), the
			 head of each of the relevant Federal agencies shall submit to the head of the
			 lead Federal agency a report containing—
				(1)any information
			 obtained by the relevant Federal agency with respect to incidents of
			 cybercrime, impediments to electronic commerce, or efforts of the United States
			 to cooperate with other countries with respect to combating cybercrime;
			 and
				(2)any other
			 information obtained by the agency that is relevant to the report required by
			 subsection (a).
				(e)Additional
			 information To be included in subsequent reportsIn each report
			 required to be submitted under subsection (a) after the first report required
			 by that subsection, the head of the lead Federal agency shall include, in
			 addition to the information required by that subsection—
				(1)an identification
			 of countries for which action plans have been developed under section 5;
			 and
				(2)an assessment,
			 after consultation with the entities specified in subsection (c), of the extent
			 of the compliance of each such country with the action plan developed for that
			 country.
				(f)Form of
			 reportThe report required by subsection (a) shall be submitted
			 in unclassified form, but may contain a classified annex.
			4.Utilization of
			 foreign assistance programs
			(a)Priority with
			 respect to foreign assistance programs to combat cybercrime
				(1)In
			 generalThe President shall give priority to a country described
			 in paragraph (2) with respect to foreign assistance and other programs designed
			 to combat cybercrime in the country by improving the effectiveness and capacity
			 of the legal and judicial systems and the capabilities of law enforcement
			 agencies with respect to cybercrime.
				(2)Countries
			 describedA country described in this paragraph is a country
			 described in section 3(b) that the President, in consultation with the entities
			 described in section 3(c), determines has a low capacity to combat
			 cybercrime.
				(b)Sense of
			 congress with respect to bilateral and multilateral assistanceIt
			 is the sense of Congress that—
				(1)the President
			 should include programs designed to combat cybercrime in any bilateral or
			 multilateral assistance that—
					(A)is provided to a
			 country described in subsection (a)(2); and
					(B)addresses the
			 critical infrastructure, telecommunications systems, financial industry, legal
			 or judicial systems, or law enforcement capabilities of that country;
			 and
					(2)such assistance
			 should be provided in a manner that allows the country to sustain the
			 advancements in combating cybercrime resulting from the assistance after the
			 termination of the assistance.
				5.Action plans for
			 combating cybercrime for countries of cyber concern
			(a)Development of
			 action plans
				(1)In
			 generalNot later than 1 year after the head of the lead Federal
			 agency submits the first report required by section 3(a), the President shall
			 develop, for each country that the President determines under subsection (b) is
			 a country of cyber concern, an action plan—
					(A)to assist the
			 government of that country to improve the capacity of the country to combat
			 cybercrime; and
					(B)that contains
			 benchmarks described in subsection (c).
					(2)Reassessment of
			 countriesNot later than 2 years after the head of the lead
			 Federal agency submits the first report required by section 3(a), and annually
			 thereafter, the President shall—
					(A)reassess the
			 countries for which the President has developed action plans under paragraph
			 (1);
					(B)determine if any
			 of those countries no longer meet the criteria under subsection (b) for being
			 countries of cyber concern; and
					(C)determine if
			 additional countries meet the criteria under subsection (b) for being countries
			 of cyber concern and develop action plans for those countries.
					(3)ConsultationsThe
			 President, acting through the head of the lead Federal agency and, as
			 appropriate, an employee designated to have responsibility for cybercrime under
			 section 6 or 7, shall consult with the government of each country for which the
			 President develops an action plan under paragraph (1) or (2) with respect
			 to—
					(A)the development
			 of the action plan; and
					(B)the efforts of
			 the government of that country to comply with the benchmarks set forth in the
			 action plan.
					(b)Countries of
			 cyber concernThe President shall determine that a country is a
			 country of cyber concern if the President finds that—
				(1)there is
			 significant credible evidence that there has been a pattern of incidents of
			 cybercrime, during the 2-year period preceding the date of the President’s
			 determination—
					(A)against the
			 United States Government or United States persons or that disrupt United States
			 electronic commerce or otherwise negatively impact the trade or intellectual
			 property interests of the United States; and
					(B)that are
			 attributable to persons or property based in the country; and
					(2)the government of
			 the country has demonstrated a pattern of being uncooperative with efforts to
			 combat cybercrime by—
					(A)failing to
			 conduct its own reasonable criminal investigations, prosecutions, or other
			 proceedings with respect to the incidents of cybercrime described in paragraph
			 (1);
					(B)failing to
			 cooperate with the United States, any other party to the Convention on
			 Cybercrime, or INTERPOL, in criminal investigations, prosecutions, or other
			 proceedings with respect to such incidents, consistent with chapter III of the
			 Convention on Cybercrime; or
					(C)not adopting or
			 implementing legislative or other measures consistent with chapter II of the
			 Convention on Cybercrime with respect to criminal offenses related to computer
			 systems or computer data.
					(c)Benchmarks
			 describedThe benchmarks described in this subsection—
				(1)are such
			 legislative, institutional, enforcement, or other actions as the President
			 determines necessary to improve the capacity of the country to combat
			 cybercrime; and
				(2)may
			 include—
					(A)the initiation of
			 credible criminal investigations, prosecutions, or other proceedings with
			 respect to the incidents of cybercrime that resulted in the determination of
			 the President under subsection (b) that the country is a country of cyber
			 concern;
					(B)cooperation with,
			 or support for the efforts of, the United States, other parties to the
			 Convention on Cybercrime, or INTERPOL in criminal investigations, prosecutions,
			 or other proceedings with respect to such persons, consistent with chapter III
			 of the Convention on Cybercrime; or
					(C)the
			 implementation of legislative or other measures consistent with chapter II of
			 the Convention on Cybercrime with respect to criminal offenses related to
			 computer systems or computer data.
					(d)Determination
			 of consistency with Convention on CybercrimeFor purposes of
			 subsections (b) and (c), a measure is not consistent with the Convention on
			 Cybercrime if the measure imposes a criminal penalty for an activity that is
			 not a criminal offense under the Convention.
			(e)Failure To meet
			 action plan benchmarks
				(1)In
			 generalIf, 1 year after the date on which an action plan is
			 developed under subsection (a), the President, in consultation with the
			 entities described in section 3(c), determines that the government of the
			 country for which the action plan was developed has not complied with the
			 benchmarks in the action plan, the President is urged to take one or more of
			 the actions described in paragraph (2) with respect to the country.
				(2)Presidential
			 action described
					(A)In
			 generalSubject to subparagraph (B), the actions described in
			 this paragraph with respect to a country are the following:
						(i)Multilateral
			 development bank financingInstruct the United States Executive
			 Director of each multilateral development bank (as defined in section
			 1701(c)(4) of the International Financial Institutions Act (22 U.S.C.
			 262r(c)(4))) to restrict or oppose the approval of any new financing (including
			 loans, guarantees, other credits, insurance, and reinsurance) by the
			 multilateral development bank to the government of the country or with respect
			 to a project located in the country or in which an entity owned or controlled
			 by the government of the country participates.
						(ii)Preferential
			 trade programsSuspend, limit, or withdraw any preferential
			 treatment for which the country qualifies under the Caribbean Basin Economic
			 Recovery Act (19 U.S.C. 2701 et seq.), the African Growth and Opportunity Act
			 (19 U.S.C. 3701 et seq.), or any other trade preference program in
			 effect.
						(iii)Foreign
			 assistanceSuspend, restrict, or withdraw the provision of
			 foreign assistance to the country or with respect to projects carried out in
			 the country, including assistance provided under the Foreign Assistance Act of
			 1961 (22 U.S.C. 2151 et seq.).
						(B)ExceptionThe
			 President may not suspend, restrict, prohibit, or withdraw assistance described
			 in subparagraph (A)(iii) that is provided for humanitarian or disaster relief
			 or for projects related to building capacity or actions to combat
			 cybercrime.
					(3)Restoration of
			 benefitsThe President shall revoke any actions taken with
			 respect to a country under paragraph (2) on the date on which the President, in
			 consultation with the entities described in section 3(c), determines and
			 certifies to Congress that the government of the country has complied with the
			 benchmarks described in subsection (c).
				(f)Waiver
				(1)In
			 generalThe President may waive the requirement under subsection
			 (a) to develop an action plan for a country or the requirement under subsection
			 (b) to make a determination with respect to a country if the President—
					(A)determines that
			 such a waiver is in the national interest of the United States; and
					(B)submits to
			 Congress a report describing the reasons for the determination.
					(2)Form of
			 reportA report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form, but may contain a classified annex.
				6.Designation of
			 coordinator for cybersecurity issues in the Department of StateThe Secretary of State shall designate a
			 high-level employee of the Department of State—
			(1)to coordinate a
			 full range of cybersecurity issues, including activities, policies, and
			 opportunities of the Department of State associated with foreign policy and
			 combating cybercrime; and
			(2)whose primary
			 responsibilities shall include increasing opportunities with respect to
			 combating cybercrime at an international level.
			7.Designation of
			 officials to be responsible for combating cybercrimeThe President shall ensure that—
			(1)there is an
			 employee of the United States Government with primary responsibility with
			 respect to matters relating to cybercrime policy in each country or region that
			 the President considers significant with respect to the efforts of the United
			 States Government to combat cybercrime globally; and
			(2)each such
			 employee consults with industry groups in the United States, civil society
			 organizations, and other organizations with an interest in combating cybercrime
			 in carrying out the employee’s duties with respect to matters relating to
			 cybercrime.
			8.Consideration of
			 cybercrime in trade agreement negotiationsBefore finalizing or modifying any trade
			 agreement with another country, the President shall take into consideration the
			 efforts of the government of that country to combat cybercrime.
		
